NOT FOR FULL-TEXT PUBLICATION
                                 File Name: 07a0291n.06
                                  Filed: April 26, 2007

                                           NO. 06-3728

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

ARNOLD LACKEY,

               Plaintiff-Appellant,
                                                     ON APPEAL FROM THE
v.                                                   UNITED STATES DISTRICT
                                                     COURT FOR THE NORTHERN
PREFERRED RUBBER COMPOUNDING                         DISTRICT OF OHIO
CORP.; UNITED STEEL WORKERS OF
AMERICA, AFL CIO/CLC,

            Defendants-Appellees.
_______________________________________/

BEFORE: SUHRHEINRICH and GIBBONS, Circuit Judges; and HEYBURN, District
Judge.*

       PER CURIAM. Plaintiff Arnold Lackey appeals from the order of the district court granting

summary judgment to defendants Preferred Rubber Compounding Corporation (“Preferred Rubber”

or “Company”) and United Steelworkers of America, AFL-CIO/CLC (“USW”) and United

Steelworkers of America, Local 418L (“Local”) (collectively “Union”) in the hybrid action brought

pursuant to § 301 of the Labor-Management Relations Act (“LMRA”). Specifically, Lackey

challenges the district court’s rulings that there was no evidence of any “available” positions as

defined in the collective bargaining agreement, and that the Union’s decision not to pursue Lackey’s

grievance beyond its original stages was not unreasonable.




       *
       The Honorable John G. Heyburn, Chief Judge for the United States District Court for the
Western District of Kentucky, sitting by designation.
       Having reviewed the parties’ briefs and the applicable law, and having had the benefit of oral

argument, we conclude that this matter should be affirmed for the reasons stated in the district

court’s well-reasoned opinion dated March 30, 2006.

       SO ORDERED.